DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 16, 2021 has been entered.

Response to Amendment
Claims 15-18 are pending in this application. Claims 15-18 have been amended. No claim has been canceled or newly added.

Response to Arguments
Applicant’s arguments with respect to independent claims 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 20170367120 A1, PRO 62350379 Priority Date: 20160615) in view of Guo (US 20180092129 A1, Pro 62398891 Priority Date: 20160923), and further in view of Li et al (US20140177607A1).

Regarding claim 15 (Currently Amended), Murray’120 discloses a terminal apparatus (see, fig. 1A-1B, WTRUs serving by a plurality of base stations in communication system, par 0131-0146) comprising: 
reception circuitry (see, fig. 1B, transceiver 120 coupled to the transmit/receive element 122, par 0146-0147) configured to: 
receive downlink signals from a base station (see, receive signals from a base station, par 0147) ; and 
receive first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, UE receives configuration parameters for random access procedure in system information to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); 
higher layer operation circuitry (see, fig. 1B, processor 118, par 0146) configured to select one of the resource configurations based on measurement (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals, the one of the resource configurations corresponding to one of the terminal transmit beams and one of the OFDM symbols (see, UE select the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, UE transmits PRACH preamble using the selected resources by utilizing beam reciprocity via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); 
transmission circuitry (see, fig. 1B, transceiver 120 coupled to the transmit/receive element 122, par 0146-0147) configured to transmit a random access preamble through the one of the terminal transmit beams and the one of the OFDM symbols based on the one of the see, UE transmits PRACH preamble using the selected resources via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); and -2-Application No.: 16/337,332 Attorney Docket No.: 15521.0016-00000 
monitoring circuitry (see, fig. 1B, processor 118, par 0146) configured to monitor second information (see, UE monitors PDCCH for Random Access Responses (RARs), par 0377), 
the second information corresponding to the random access preamble (see, Random Access Response (RAR), par 0377), -2-Application No.: 16/337,332 Attorney Docket No.: 15521.0016-00000 
Murray’120 discloses all the claim limitations but fails to explicitly teach:
receive first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; 
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: receive first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, UE receives RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.

However Li’607 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0048-0049) discloses:
the second information (see, random access response, par 0256)
responsive to, among the terminal transmit beams (see, UL RX beams, par 0255), only the one of the terminal transmit beams (see, BS receives 1720 the signal from PRACH on its UL RX beams, and BS then send random access response using the UE's preferred DL TX beam indicated in UL RX beam, par 0255-0256), and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols (Note, random access response includes scheduling information to identify timing of which frame, subframe, slots, or symbols, and the like, par 0256. Note, identified scheduling timing of slot and symbol implies slot number and symbol number and it could be OFDM system (par 0003)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Li’607 into that of Murray’120 modified by Guo’129. The motivation would have been to implicit feedback one preferred DL beam (par 0254).

Regarding claim 16 (Currently Amended), Murray’120 discloses a base station apparatus (see, fig. 1A and 1F, base stations serving a plurality of WTRUs in communication system, par 0131-0146) comprising: 
transmission circuitry (see, fig. 1f, communication circuitry such as network adapter 97, par 0188) configured to: 
transmit downlink signals to a terminal apparatus (see, base station transmits signals to UE, par 0147); and 
transmit first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information from base station, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, base station transmits configuration parameters in system information to UE which used for random access procedure to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); and 
reception circuitry (see, fig. 1f, communication circuitry such as network adapter 97, par 0188) configured to receive a random access preamble through one of the OFDM symbols (see, base station receives PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376), wherein: 
the random access preamble is transmitted, by the terminal apparatus, through one of the terminal transmit beams based on one of the resource configurations (see, UE transmits PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol according to configuration parameters for random access procedure in system information, par 0361, 0374 and 0376); 
the one of the resource configurations is selected, by the terminal apparatus, based on measurement (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals (see, UE selects the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, and transmits PRACH preamble using the resources selected by utilizing beam reciprocity, par 0374 and 0376); and 
wherein the transmission circuitry (see, fig. 1f, communication circuitry such as network adapter 97, par 0188) is further configured to transmit second information; and the second information   
corresponding to the random access preamble (see, base station transmits Random Access Responses (RARs) in PDCCH, par 0377), 

the one of the resource configurations corresponds to the one of the terminal transmit beams and the one of the OFDM symbols; 
transmit first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; and 
second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: 
the one of the resource configurations corresponds to the one of the terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises one or multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0122, 0141)and the one of the OFDM symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
transmit first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, eNB sends RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.

	However Li’607 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0048-0049) discloses:
the second information (see, random access response, par 0256)
responsive to, among the terminal transmit beams (see, UL RX beams, par 0255), only the one of the terminal transmit beams (see, BS receives 1720 the signal from PRACH on its UL RX beams, and BS then send random access response using the UE's preferred DL TX beam indicated in UL RX beam, par 0255-0256), and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols (Note, random access response includes scheduling information to identify timing of which frame, subframe, slots, or symbols, and the like, par 0256. Note, identified scheduling timing of slot and symbol implies slot number and symbol number and it could be OFDM system (par 0003)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Li’607 into that of Murray’120 modified by Guo’129. The motivation would have been to implicit feedback one preferred DL beam (par 0254).




Regarding claim 17 (Currently Amended), Murray’120 discloses a method for a terminal apparatus (see, fig. 1A, WTRUs serving by a plurality of base stations in communication system, par 0131-0146), the method comprising: 
receiving downlink signals from a base station (see, receive signals from a base station, par 0147); 
receiving first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, UE receives configuration parameters for random access procedure in system information to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); 
selecting one of the resource configurations based on measurement (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals, the one of the resource configurations corresponding to one of the terminal transmit beams and one of the OFDM symbols (see, UE select the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, UE transmits PRACH preamble using the selected resources by utilizing beam reciprocity via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); 
transmitting a random access preamble through the one of the terminal transmit beams and the one of the OFDM symbols based on the one of the resource configurations (see, UE transmits PRACH preamble using the selected resources via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); and 
monitoring second information (see, UE monitors PDCCH for Random Access Responses (RARs), par 0377), the second information 
corresponding to the random access preamble (see, Random Access Response (RAR), par 0377). 
Murray’120 discloses all the claim limitations but fails to explicitly teach:
receiving first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; 

responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: receiving first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, UE receives RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’129 into that of Murray’120. The motivation par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.

However Li’607 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0048-0049) discloses:
the second information (see, random access response, par 0256)
responsive to, among the terminal transmit beams (see, UL RX beams, par 0255), only the one of the terminal transmit beams (see, BS receives 1720 the signal from PRACH on its UL RX beams, and BS then send random access response using the UE's preferred DL TX beam indicated in UL RX beam, par 0255-0256), and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols (Note, random access response includes scheduling information to identify timing of which frame, subframe, slots, or symbols, and the like, par 0256. Note, identified scheduling timing of slot and symbol implies slot number and symbol number and it could be OFDM system (par 0003)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’607 into that of Murray’120 modified by par 0254).
Regarding claim 18 (Currently Amended), Murray’120 discloses a method for a base station (see, fig. 1A and 1F, base stations serving a plurality of WTRUs in communication system, par 0131-0146), the method comprising: 
transmitting downlink signals to a terminal apparatus (see, base station transmits signals to UE, par 0147); 
transmitting first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information from base station, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, base station transmits configuration parameters in system information to UE which used for random access procedure to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); 
receiving a random access preamble through one of the OFDM symbols (see, base station receives PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376), wherein: 
the random access preamble is transmitted, by the terminal apparatus, through one of the terminal transmit beams based on one of the resource configurations (see, UE transmits PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol according to configuration parameters for random access procedure in system information, par 0361, 0374 and 0376); 
the one of the resource configurations is selected, by the terminal apparatus, based on measurement of the downlink signals (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals (see, UE selects the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, and transmits PRACH preamble using the resources selected by utilizing beam reciprocity, par 0374 and 0376); and 
transmitting the second information, the second information 
corresponding to the random access preamble (see, base station transmits Random Access Responses (RARs) in PDCCH, par 0377). 
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.
Murray’120 discloses all the claim limitations but fails to explicitly teach:
transmitting first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; 
the one of the resource configurations corresponds to the one of the terminal transmit beams and the one of the OFDM symbols; and 
transmitting the second information, the second information 
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.
However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: 
see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, eNB sends RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the one of the resource configurations corresponds to the one of the terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises one or multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0122, 0141)and the one of the OFDM symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).

transmitting the second information, the second information 
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols.

However Li’607 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0048-0049) discloses:
transmitting the second information, the second information (see, random access response, par 0256)
responsive to, among the terminal transmit beams (see, UL RX beams, par 0255), only the one of the terminal transmit beams (see, BS receives 1720 the signal from PRACH on its UL RX beams, and BS then send random access response using the UE's preferred DL TX beam indicated in UL RX beam, par 0255-0256), and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols (Note, random access response includes scheduling information to identify timing of which frame, subframe, slots, or symbols, and the like, par 0256. Note, identified scheduling timing of slot and symbol implies slot number and symbol number and it could be OFDM system (par 0003)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’607 into that of Murray’120 modified by par 0254).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473